                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

JACKSON COUNTY BANK,                         )
                                             )
                           Plaintiff,        )
                                             )
                      v.                     )     No. 1:18-cv-01346-SEB-MPB
                                             )
MATHEW R DUSABLON,                           )
                                             )
                           Defendant.        )
                                             )
                                             )
MATHEW R DUSABLON,                           )
                                             )
Counter Claimants,                           )
                                             )
v.                                           )
                                             )
JACKSON COUNTY BANK,                         )
                                             )
Counter Defendants.                          )



     ORDER OVERRULING DEFENDANT’S OBJECTIONS TO MAGISTRATE
              JUDGE’S REPORT AND RECOMMENDATION

       This matter comes before the Court on Defendant Mathew R. DuSablon’s

Objections to the Magistrate Judge’s January 10, 2019 Report and Recommendation. Dkt.

79. For the reasons set forth herein, Defendant’s objections are OVERRULED and the

Magistrate Judge’s Report and Recommendation is ADOPTED.




                                         1
                                        Background

       While this Court lacks subject matter jurisdiction to litigate the merits of the

underlying contractual dispute between the parties, which was initiated and pends on the

state court docket, Defendant continues his legal finagling in an effort to keep this case

alive on our docket, as he has succeeded in doing for over a year and half following our

remand. Thus, we provide here limited background information—only as necessary—to

resolve Defendant’s current objections to the Magistrate Judge’s Report and

Recommendation.

       On February 28, 2018, Plaintiff Jackson County Bank initiated this action in

Jackson Superior Court I (Indiana) charging Defendant with breach of a covenant not to

compete, breach of fiduciary duty, and other business torts under state and common law.

Dkt. 1, Ex. A. On May 2, 2018, Defendant removed this case from the Jackson Superior

Court I, purportedly invoking our subject matter jurisdiction pursuant to 28 U.S.C. §

1331. Plaintiff promptly sought its remand on May 11, 2018, based on the obvious fact

that Plaintiff’s complaint included only state law claims and there was no diversity of

citizenship. Dkt. 9, 10.

       We agreed with Plaintiff and rejected Defendant’s attempt to invoke federal

question jurisdiction as well because the case indisputably did not arise under federal law.

Dkt. 19. Noting that Defendant had ignored long-standing principles regarding the well-

pleaded complaint rule and also buried the relevant question of whether Plaintiff’s

complaint was a creature of federal law under a “blanketing snowfall” of explanations as

                                              2
to why federal law was relevant, our Remand Order held that “clearly established law

demonstrated that [Defendant] had no basis for removal,” thereby rendering the removal

“objectively unreasonable.” Id. at 15.

       Accordingly, we awarded Plaintiff the reimbursement of its costs and fees based

on the wrongful removal, noting that the impropriety of removal “was not a close

question” based on Defendant’s “obviously deficient arguments.” Id. at 16. We directed

Plaintiff to submit a list of specific costs and fees for reimbursement, which it timely did.

Id. at 17, Dkt. 22. Defendant objected to Plaintiff’s assessment of costs as well their

reasonableness. After careful review, we entered an Order on Plaintiff’s Petition for Costs

and Fees (“Fees Order”) on July 19, 2018, requiring Defendant to pay to Plaintiff the

amount of $9035.61, comprised of $8776.00 in attorney fees and $259.61 in costs. Dkt.

25.

       On August 20, 2018, Defendant filed a Notice of Appeal challenging our Remand

Order as well as the Fees Order. Dkt. 26. On February 6, 2019, the Seventh Circuit

dismissed the appeal, stating: “An order remanding a case to the State court from which it

was removed is not reviewable on appeal or otherwise.” Dkt. 32. The Seventh Circuit,

however, did review and affirm our award of costs and fees, holding as follows: “We find

no abuse of discretion, as we agree that [Defendant] lacked an objectively reasonable

basis to remove this case to federal court. The impropriety of removal, as the district

court observed, was ‘not a close question.’” The Seventh Circuit ordered the



                                              3
reimbursement to Plaintiff-Appellee of its costs and fees incurred in defending the

appeal.

       Both our Remand Order and the Seventh Circuit’s affirmance thereof included

detailed explanations of the reasons the removal of this matter was objectively

unreasonable. Still not convinced, Defendant filed a Motion for Relief, Dkt. 42, from our

Fees Order, pursuant to Federal Rule of Civil Procedure 60(b)(3), arguing that Plaintiff

had intentionally concealed relevant contracts that “make it clear that the claims asserted

by the Plaintiff in their [sic] Complaint do contain federal questions of law, and as such,

[Defendant did] objectively have a reasonable legal basis for filing to have this matter

removed to federal court and he should not have had attorney fees and costs awarded

against him.” Defendant also requested an evidentiary hearing on that motion. Dkt. 62.

       Apparently frustrated by Defendant’s continued litigiousness in filing the Motion

for Relief, Plaintiff moved for sanctions against Defendant, arguing that Defendant’s

motion consisted of unsubstantiated claims of fraud. Plaintiff requested an order: (1)

awarding Plaintiff its attorneys’ fees, costs, and expenses associated with its Motion for

Sanctions and in responding to Defendant’s Motion for Relief; (2) assessing a monetary

sanction against Defendant’s counsel, Jason M. Smith, for his vexatiousness, payable to

the Clerk of the Court; and (3) ordering that Attorney Smith attend an ethics course on

professionalism approved by the Indiana Disciplinary Commission, with verification to

the Court. In response, Defendant moved to strike Plaintiff’s Motion for Sanctions. In

response to Defendant’s Motion for Evidentiary Hearing, Plaintiff filed a second Motion

                                             4
for Sanctions charging that Defendant’s motion suffered from the same deficiencies as

the Motion for Relief. Plaintiff’s second Motion for Sanctions reiterated its earlier

requests, but also sought an order awarding Plaintiff its attorneys’ fees, costs, and

expenses incurred in responding to Defendant’s Motion for Evidentiary Hearing.

       On December 26, 2019, we denied Defendant’s Motion for Relief on various

grounds. [Dkt. 75]. We held that Defendant had not shown that the contracts were

“intentionally concealed.” In actuality, the record established that they had been properly

produced in the ordinary course of discovery. And, even if these contracts had been

withheld, they did not provide an objectively reasonable basis for removal. Lacking any

legal analysis supporting his subject matter jurisdiction theory, Defendant simply

recapitulated his legally deficient arguments, all of which had previously been rejected by

this Court and the Seventh Circuit. Indeed, Defendant’s briefing consisted of overheated,

exaggerated, and unfounded accusations against Plaintiff and its counsel. Id. at 9-11.

Besides those deficiencies, Defendant’s Motion for Relief was also untimely. Id. at 12.

       An evidentiary hearing was not necessary to resolve the motion, so that request

was denied; the Court noted that Defendant’s Motion for Evidentiary Hearing did “little

to convince us that Defendant can establish a legitimate basis for his belief that subject

matter jurisdiction existed.” Id. at 10. Similarly, Defendant’s Motion for Evidentiary

Hearing continued his tirade against Plaintiff, its counsel, and the state court.

Defendant’s motions were riddled with irrelevant facts, erroneous theories, and excessive

rhetoric, so much so that it became necessary to admonish him that his Motion for Relief

                                              5
(and the accompanying Motion for Evidentiary Hearing) were “not the appropriate

setting[s] in which to hash out whether the state court was wrong in its adjudication of the

motions before it, nor to evaluate alleged threats made by Plaintiff’s representatives to

Defendant and his counsel.” Id. at 10 (emphasis in original).

       Undeterred, Defendant’s efforts to obtain relief from this Court did not end there.

Following Defendant’s failed appeal of our Fees Order, Plaintiff filed a verified petition

to enforce a foreign judgment in Jackson County Superior Court, to which it attached a

certified copy of our Fees Order as well as the Appellate Court Fees Order, in response

to which, on October 4, 2019, Defendant filed a motion to vacate and dismiss or set aside

the state court’s proceedings supplemental, which the state court denied. On November

26, 2019, Defendant moved to enjoin the state court proceedings on the grounds that this

federal court retains “exclusive jurisdiction” to enforce the Fees Order pending a

resolution of the Motion for Relief. Dkt. 67.

       Having denied Defendant’s Motion for Relief, we referred Plaintiff’s Motions for

Sanctions, Defendant’s Motion to Dismiss or Strike Plaintiff’s Motion for Sanctions, and

Defendant’s Motion to Enjoin to the Magistrate Judge for a Report and Recommendation.

The Magistrate Judge has now recommended that both Motions for Sanctions be granted

and that Defendant’s Motion to Dismiss or Strike as well as Defendant’s Motion to

Enjoin be denied. Dkt. 78. On January 24, 2020, Defendant objected to the Magistrate

Judge’s Report and Recommendation. The objection is now ripe for our review and final

ruling. Dkt. 79.

                                                6
                                            Analysis

    I.       Standard of Review

          Following the issuance of a Report and Recommendation by a Magistrate Judge,

either party may interpose objections within fourteen days. 28 U.S.C. § 636(b)(1); FED.

R. CIV. P. 72(b)(2). When a party raises specific objections to any portion of a Magistrate

Judge’s Report and Recommendation, the district court reviews those portions de novo.

Id.. The district court “makes the ultimate decision to adopt, reject, or modify” the report

and recommendation, and it need not accept any portion as binding; the court may,

however, defer to those conclusions of the report and recommendation to which timely

objections have not been raised by a party. See Schur v. L.A. Weight Loss Ctrs., Inc., 577

F.3d 752, 759–761 (7th Cir. 2009). Defendant’s objections satisfied these procedural

requirements.

    II.      Discussion

          Defendant objects to the Magistrate Judge’s Report and Recommendation on the

following three grounds: 1

             (1) [the findings] violate due process as required by Rule 11(c) because
             [Counsel] was not provided an opportunity to fully brief the matter and file an
             alternative written submission, (2) [the findings] grant a Rule 11 Motion filed
             on grounds different than those included in the warning shot letter sent by
             [Plaintiff’s Counsel], and (3) [the finding] that the Federal District Courts do
             not have continuing exclusive jurisdiction over their own prior orders is in
             error and against fundamental concepts of federalism.


1
  Defendant concludes his brief by stating that he “object[s] to the Report and Recommendations
in their [sic] entirety[.]” However, the scope of our review is clear: only specific objections are
entitled to de novo review.
                                                  7
       Dkt. 79, at 1. We address each objection in turn.

       a. The District Court’s Authority to Impose Rule 11 and § 1927 Sanctions

       The Magistrate Judge has recommended imposing sanctions against Attorney

Smith pursuant to Federal Rule of Civil Procedure 11 and 28 U.S.C. § 1927 as well as our

inherent authority.

       Federal Rule of Civil Procedure 11 provides that when an attorney signs a filing

presented to the Court, the attorney certifies “that to the best of the person’s knowledge,

information, and belief, formed after an inquiry reasonable under the circumstances. . .”

that the filing:

       (1) is not being presented for any improper purpose, such as to harass, cause
       unnecessary delay, or needlessly increase the cost of litigation;
       (2) the claims, defenses, and other legal contentions are warranted by existing law
       or by a nonfrivolous argument for extending, modifying, or reversing existing law
       or for establishing new law; [and]
       (3) the . . . factual contentions have evidentiary support. . .

FED. R. CIV. P. 11(b). Rule 11(c) empowers the district court to impose sanctions if, after

notice and a reasonable opportunity to respond, the court determines that Rule 11(b) has

been violated. FED. R. CIV. P. 11(c)(1). If there are grounds for sanctions, the court has a

duty to sanction the opposing party (or its counsel). Chambers v. NASCO, Inc., 501 U.S.

32 (1991). Rule 11 expressly allows the imposition of either monetary sanctions or non-

monetary sanctions, or both. See Fries v. Helsper, 146 F.3d 452, 459 n. 6 (7th Cir. 1998).

The fine should focus on deterring repetition of the inappropriate conduct.

       Under 28 U.S.C. § 1927, the district court has the authority to sanction an attorney

“who so multiplies the proceedings in any case unreasonably and vexatiously.” Carr v.
                                              8
Tillery, 591 F.3d 909, 919 (7th Cir. 2010). Sanctions are warranted under § 1927 “if the

attorney has acted in an objectively unreasonable manner by engaging in a serious and

studied disregard for the orderly process of justice. . . or where a claim [is] without a

plausible legal or factual basis and lacking in justification.” Lightspeed Media Corp. v.

Smith, 761 F.3d 699, 708 (7th Cir. 2014) (citation and quotation marks omitted); Jolly

Group, Ltd v. Medline Indus., Inc., 435 F.3d 717, 720 (7th Cir. 2006). Section 1927 is

meant to deter abusive litigation practices by attorneys and to make them bear the

unnecessary costs associated with their actions. Riddle & Assocs., P.C. v. Kelly, 414 F.3d

832, 835 (7th Cir. 2005). An award under § 1927 is not punitive, it is compensatory.

Shales v. General Chauffeurs, Sales Drivers & Helpers Local Union No. 330, 557 F.3d

746, 749 (7th Cir. 2009).

       Finally, a district court also has an inherent power to sanction a party or its

attorney who “has willfully abused the judicial process or otherwise conducted litigation

in bad faith.” Secrease v. W. & S. Life Ins. Co., 800 F.3d 397, 401–02 (7th Cir. 2015)

(quoting Salmeron v. Enter. Recovery Sys., Inc., 579 F.3d 787, 793 (7th Cir. 2009)).

Sanctions are appropriate when a party or his counsel acts in “bad faith by delaying or

disrupting the litigation,” impedes or hampers enforcement of a court order, or defiles the

justice system. Chambers, 501 U.S. at 46 (quotations omitted). “This power is

‘permissibly exercised not merely to remedy prejudice to a party, but also to reprimand

the offender and to deter future parties from trampling upon the integrity of the court.’”

Flextronics Int’l, USA, Inc. v. Sparkling Drink Sys. Innovation Ctr. Ltd., 230 F. Supp. 3d

                                              9
896, 907 (N.D. Ill. 2017) (quoting Salmeron, 579 F.3d at 797). This district court can use

its inherent authority to fashion appropriate sanctions for conduct that abuses the judicial

process. Chambers, 501 U.S. at 44-45. The inherent power of the court can be used when

“neither [a] statute nor the Rules are up to the task” or where there is sanctionable

conduct under the Rules that is intertwined with conduct that only the court’s inherent

power can address. Id. at 50–51.

       b. The Magistrate Judge’s Rule 11 Findings Do Not Violate Due Process 2

        The Magistrate Judge recommends that Plaintiff’s first Motion for Sanctions be

granted; Defendant objects on the grounds that he was denied his due process rights.

Although not entirely clear, Defendant appears to assert that the Magistrate Judge

improperly concluded that a hearing was not necessary prior to granting Plaintiff’s

request for Rule 11 sanctions. “While it is true a hearing may not be required, it is

dependent on whether the same is required to provide the attorney in question a


2
  As noted by Plaintiff, “[a]lthough it is difficult to discern, Defendant’s first objection appears to
relate to the Motion for Relief and the first Motion for Sanctions.” Indeed, Defendant’s first
objection attacks our Order denying his Motion for Relief. While Defendant states that he plans
to file a Motion to Correct Error with respect to that Order, the time to do so has come and gone
without a word from Defendant. FED. R. CIV. P. 59(e); Gleash v. Yuswak, 308 F.3d 758, 761 (7th
Cir. 2002); Jones v. Wells Fargo Bank, N.A., No. 1:18-CV-125-TLS, 2018 WL 6303683, at *2
(N.D. Ind. Dec. 3, 2018). Accordingly, our Order denying Defendant’s Motion for Relief stands,
and the Magistrate Judge’s reliance on those findings in concluding that Defendant violated Rule
11 in his Motion for Relief was appropriate. Defendant’s critiques of our earlier Order are a
rehash of his previously rejected arguments, which were confusing, convoluted, and irrelevant.
For example, counsel oddly opines about his being a shareholder of Jackson County Bank,
having a 401(k) account at Jackson County Bank, and managing 200 other clients whom he is
trying to protect from Jackson County Bank executives who are allegedly trying to harm them.
None of these “facts” have an iota of relevance to the limited issues before our Court.
Defendant’s arguments on the merits of the underlying contract dispute are obviously
inappropriate and thus have been ignored here.
                                                   10
reasonable opportunity to respond” says Defendant. This is the extent of his analysis.

Lacking any specific objection to the Magistrate Judge’s Report and Recommendation on

this issue, we have no difficulty accepting the Magistrate Judge’s conclusion: an

evidentiary hearing on a motion for sanctions is not necessary when, as here, an

opportunity for the issues to be fully briefed by the parties had been provided. See FED.

R. CIV. P. 11(c)(3); see also Kapco Mfg. Co. v. C & O Enterprises, Inc., 886 F.2d 1485,

1494–95 (7th Cir. 1989). 3 This objection is overruled.

       c. Plaintiff provided a “warning shot” to Defendant

       Pursuant to the Federal Rules of Civil Procedure:

       A motion for sanctions must be made separately from any other motion and must
       describe the specific conduct that allegedly violates Rule 11(b). The motion must
       be served under Rule 5, but it must not be filed or be presented to the court if the
       challenged paper, claim, defense, contention, or denial is withdrawn or
       appropriately corrected within 21 days after service or within another time the
       court sets. If warranted, the court may award to the prevailing party the reasonable
       expenses, including attorney’s fees, incurred for the motion.

       Fed. R. Civ. Pro. 11(c)(2). As the Magistrate Judge explained: “The rule requires

the ‘motion’ to be served, but controlling Seventh Circuit case law has held that a letter

that explains the grounds for sanctions and provides more than 21 days to remedy the

problem constitutes ‘substantial compliance’ to satisfy Fed. R. Civ. P. 11(c)(2).” See

Nisenbaum v. Milwaukee County, 333 F.3d 804, 808 (7th Cir. 2003).


3
  Defendant also collaterally attacks our prior decision not to provide him an evidentiary hearing
on his Motion for Relief. However, as we explained, Defendant was not entitled to a hearing.
Obviously, he should not have been afforded one to contest matters entirely irrelevant to the
legal question presented in his Motion for Relief. Defendant cannot simply parrot the phrase
“due process” and expect the Court jump.
                                                 11
       These requirements were satisfied here. On July 31, 2019, Plaintiff’s counsel sent

Defendant’s counsel a notice, by certified mail and e-mail, informing him that Plaintiff

intended to move for Rule 11 sanctions if the Motion for Relief was not withdrawn

within 21 days. The certified mailing was returned unopened to Plaintiff’s counsel.

Defense counsel apparently had obtained a new mailing address but had not provided any

notice to opposing counsel. On August 5, 2019, Plaintiff’s counsel sent a second letter by

certified mail and e-mail advising that the prior certified mailing had been returned,

enclosing another copy of the Rule 11 notice, and requesting a phone call to discuss the

matter. Defense counsel did not respond.

       Plaintiff’s letter explained its position that it believed Defendant’s Motion for

Relief violated Rule 11 for the following reasons: (1) Defendant had already

unsuccessfully appealed the previous orders from the district court; (2) the claim that

Jackson County Bank committed fraud was wholly unsupported; (3) the motion

misrepresented the factual record to the Court; and (4) even if there was a basis for

Defendant’s motion, the motion was not timely filed. On August 30, 2019, having

received no communications in response from defense counsel, Plaintiff moved for

sanctions.

       Defendant argues that Plaintiff’s letter did not substantially comply with Rule 11

because it “exclusively” dealt with an assertion that the motion was frivolous and “did

not prepare Attorney Smith for an onslaught of accusations that he is acting

unprofessionally and uncivilly.” The Magistrate Judge disagreed, finding that the letter

                                             12
effectively placed Defendant on notice of Plaintiff’s position and intentions and permitted

Defendant ample time to consider withdrawing his Motion for Relief if he lacked

evidentiary support for his allegations of fraud, as Plaintiff had claimed in both its

warning letter and its Motion for Sanctions. The Magistrate Judge also deemed it

significant that Defendant had made no attempt to meet and confer with Plaintiff’s

counsel, despite an invitation to do so. With respect to Plaintiff’s allegations of incivility,

the Magistrate Judge advised:

       [Plaintiff] has raised issues . . . with [defense counsel’s] attacks against Plaintiff,
       its counsel, the state court, and specific staff members of the state court. The
       undersigned recognizes that many of these issues have been raised out of
       necessity because [Defendant] raises these issues as bases for relief in both the
       Motion for Relief and the Motion for Evidentiary Hearing. To the extent [Plaintiff]
       calls these issues into question because they served no basis for the underlying
       motions, that is within the jurisdiction of the undersigned to consider. However, to
       the extent [Plaintiff] seeks the undersigned to make a finding as to the impropriety
       of these acts or to sanction Smith for these acts, these issues are beyond the
       jurisdiction of this Court to consider.

       Defendant now argues that the Magistrate Judge improperly recommended

“grant[ing] a Rule 11 Motion on different grounds than those included in the warning

shot letter[.]” This is simply incorrect. Defendant’s objection hinges on his assertion that

the Magistrate Judge’s recommendation to grant Plaintiff’s first Motion for Sanctions is

based on Plaintiff’s allegations of Attorney Smith’s acts of incivility, even though Smith

was not placed on proper notice of these contestations. Defendant’s contention fails to

acknowledge that the Magistrate Judge’s Report and Recommendation did not turn on

Plaintiff’s allegations of unprofessionalism. The Magistrate Judge expressly rejected

“mak[ing] a finding as to the impropriety of these acts or to sanction [defense counsel]
                                              13
for these acts.” Indeed, the Magistrate Judge referenced Plaintiff’s qualms objections to

defense counsel’s allegedly uncivil acts only to the extent they were were intertwined

with the Defendant’s baseless accusations contained in the motions under review by the

Court.

         Defendant’s claim that he did not have adequate notice of the grounds for which

the Magistrate Judge recommended sanctions is unpersuasive. Defendant concedes that

the warning letter threatened sanctions on the basis that the Motion for Relief (which

accused Plaintiff of fraud and intentionally concealing documents) was unsubstantiated,

and that the subsequent Motion for Sanctions was based on Defendant’s unsubstantiated

and unsupported statements of an intentional withholding of documents. As Plaintiff has

noted, these are the same accusations. Defendant’s objection fails to explain how he was

not on notice of these accusations, which were the foundation of the Magistrate Judge’s

Report and Recommendation. Defendant’s inability to advance any cogent, cohesive

argument in support of his objections stands as a tacit admission of their lack of

substance and merit.

         Defendant’s return to his claim that he has evidence to prove that Plaintiff

intentionally concealed the contracts at issue in his Motion for Relief is misplaced. 4


4
  Because defense counsel has not established a reputation for punctuality or thoroughness, or
forthrightness in his arguments, instead seemingly preferring to file untimely and
underdeveloped motions, we find it prudent to acknowledge here those findings of the Magistrate
Judge left unchallenged by Defendant, to wit, that his Motion for Evidentiary Hearing raises
unsubstantiated accusations irrelevant to any matter before our Court; that Plaintiff served a
proper warning letter before filing its second Motion for Sanctions; and that Defense counsel has
“unreasonably and vexatiously multiplied proceedings” through the filing of his motions. The
                                                14
When Defendant had the opportunity to present such evidence in his Motion for Relief,

thereafter in a Motion to Correct Error, or in response to Plaintiff’s Motion for Sanctions,

he did not. This claim has effectively been abandoned by Defendant at this point.

       The Magistrate Judge’s conclusion that defense counsel was afforded a proper

Rule 11 “warning shot” is well-founded and we fully adopt it as our own.

       d. The State Court Enforcement Proceedings Should Not be Enjoined

       Defendant’s final objection to the Magistrate Judge’s Recommendation is that he

erred in his proposed denial of the Motion to Enjoin the state court enforcement

proceedings. The Magistrate Judge concluded that the state court enforcement

proceedings should not be enjoined, pursuant to the Anti-Injunction Act, 26 U.S.C. §

7421, which establishes that federal courts should not enjoin state court proceedings

except in limited, statutorily defined circumstances not applicable here. 5 Despite

objecting to the Magistrate Judge’s interpretation of the Anti-Injunction Act, Defendant

thereafter fully satisfied his obligations to pay the costs and fees described in our Fees

Order as well as that of the Seventh’s Circuit and, on February 6, 2020, the state court

entered its Release and Satisfaction of Judgment—concluding the state court enforcement

proceedings and mooting the issue of whether they should be enjoined. Accordingly,



failure by Defendant to raise objections on these particular findings constitutes a waiver of each
issue or argument. Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999); Wylie v.
Brookdale Senior Living, Inc., No. 1:18-CV-03652-TWP-DLP, 2019 WL 6242198, at *2 (S.D.
Ind. Nov. 22, 2019).
5
  As noted by the Magistrate Judge, Defendant did not apply the Anti-Injunction Act in his
Motion to Enjoin, instead relying on two cases from the 1800s, issued before the Anti-Injunction
Act was enacted.
                                                15
Defendant’s Motion to Enjoin the state court enforcement proceedings is now denied as

moot.

                                      CONCLUSION

        Upon careful de novo review, we OVERRULE Defendant’s objections and

ADOPT the Magistrate’s Report and Recommendation in full. Dkt. 78. Plaintiff’s

Motions for Sanctions are GRANTED. Dkt. 48, 68. Defendant’s Amended Motion to

Strike or Dismiss Plaintiff’s Motion for Sanction is DENIED. Dkt. 54. Defendant’s

Motion to Enjoin Proceedings is DENIED AS MOOT. Dkt. 67. The following sanctions

are hereby imposed:

   1. Attorney Jason M. Smith is ordered to pay Plaintiff’s attorneys’ fees and costs

        associated with the briefing of both motions for sanctions and in responding to the

        Motion for Relief and Motion for Evidentiary Hearing. Plaintiff’s counsel shall

        file a renewed and revised petition setting forth its fees and costs within fourteen

        days following the issuance of this Order. Mr. Smith may file a response to the

        petition with seven days thereafter.

   2. Within six months of the issuance of this Order, Attorney Smith must enroll in and

        complete an applied professionalism course constituting at least six hours of

        continuing legal education that has been accredited by the Indiana Commission for

        Continuing Legal Education. See Indiana Rules for Admission to the Bar and the

        Discipline of Attorneys, Rule 29. Mr. Smith shall file a verified notice to the Court

        following his satisfactory completion of the course.

                                               16
   3. Consistent with the decision in DuSablon v. Jackson Cty. Bank, 132 N.E.3d 69,

       note 2 (Ind. Ct. App. 2019), transfer denied, No. 18A-MI-2259, 2020 WL 556385

       (Ind. Jan. 30, 2020), the Clerk of this Court is directed to transmit a copy of this

       Order and the Magistrate Judge’s Report and Recommendation as well as the

       parties’ briefings to the Indiana Supreme Court Disciplinary Commission, which

       has exclusive jurisdiction to discipline an attorney and to consider issues relating

       to the violations of the Rules of Professional Conduct. (Dkt. 42, Dkt. 45, Dkt. 47,

       Dkt. 48, Dkt. 54, Dkt. 57, Dkt. 61, Dkt. 62, Dkt. 63, Dkt. 65, Dkt. 66, Dkt. 68,

       Dkt. 73, Dkt. 74, Dkt. 78, Dkt. 79, Dkt. 80).

   IT IS SO ORDERED.



             2/12/2020
   Date: _______________                    _______________________________
                                             SARAH EVANS BARKER, JUDGE
                                             United States District Court
                                             Southern District of Indiana


Distribution:

Phillip J. Fowler
SMITHAMUNDSEN LLC (Indianapolis)
PFowler@salawus.com

W. Brent Gill
SMITH LAW SERVICES PC
wbrentgill@comcast.net

Philip J. List
SMITHAMUNDSEN LLC (Indianapolis)
plist@salawus.com

                                             17
Debra Ann Mastrian
SMITHAMUNDSEN LLC (Indianapolis)
dmastrian@salawus.com

Suzannah Wilson Overholt
SMITHAMUNDSEN LLC (Indianapolis)
soverholt@salawus.com

Jason M. Smith
SMITH LAW SERVICES, P.C.
jason.smith@smithlawservices.com

Indiana Supreme Court Disciplinary Commission
251 N Illinois St #1600
Indianapolis, IN 46204




                                       18
